Citation Nr: 0327479	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-13 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE
Whether the veteran submitted a timely substantive appeal 
with respect to the claim for an increased rating for 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected left knee disability.  The 
Board points out that the issue certified for appellate 
consideration was entitlement to an increased rating for a 
left knee disability.  However, after reviewing the record, 
the Board believes that the issue regarding the left knee 
should be recharacterized as set forth on the cover page.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for an increased rating 
for chondromalacia patella of the left knee in a rating 
decision dated in April 1998.

2.  The veteran was notified of this determination and of her 
right to appeal by a letter dated April 28, 1998.

3.  The veteran submitted a notice of disagreement with the 
April 1998 decision on April 14, 1999.

4.  The RO issued a statement of the case on April 26, 1999.

5.  The veteran's substantive appeal was received on July 26, 
1999.


CONCLUSION OF LAW

The veteran did not timely appeal the denial of an increased 
rating for a left knee disability.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), pertaining to the duty 
to notify and the duty to assist.  Where, as here, the law, 
and not the evidence, is dispositive, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

All questions in a matter which, under § 511(a) of this title 
are subject to a decision by the Secretary, shall be subject 
to one review on appeal to the Secretary.  Final decisions on 
such appeals shall be made by the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).  Appellate review will be initiated by a 
notice of disagreement, and completed by a substantive appeal 
after the statement of the case is furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be 
filed within 60 days from the date that the [RO] mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  See 
38 C.F.R. § 20.300.  A substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular issue, including, but not limited to, 
determining whether a substantive appeal is adequate and 
timely.  See 38 C.F.R. § 20.101(d) (2002).

Initially, the Board notes that in a letter dated in August 
2002, the veteran was advised that her substantive appeal 
might not have been timely filed, and she was provided the 
opportunity to send any additional evidence to show that it 
was filed in a timely manner or to request a hearing.  No 
response was received from the veteran.  

The record demonstrates that the RO denied the veteran's 
claim for an increased rating for her service-connected left 
knee disability in an April 1998 rating decision.  She was 
provided with notice of that decision in a letter dated April 
28, 1998.  The RO then issued a statement of the case on 
April 26, 1999.  The veteran had sixty days from that date in 
which to file her substantive appeal, since the one year 
period following the date of the mailing of the notification 
of the determination being appealed, that is, in this case, 
the April 1998 rating action, had expired.  It is not 
disputed that the veteran's substantive appeal was received 
on July 26, 1999.  Indeed, the veteran recognized that there 
might be a problem since she attached a note that stated 
"Sorry if this is late but I misplaced the paperwork after 
filling it out."  

The veteran has not argued, and the evidence does not 
otherwise establish, that the veteran requested an extension 
of time in which to respond to the statement of the case.  
See 38 C.F.R. § 20.303 (2002).  It must be concluded, 
accordingly, that the veteran did not submit a timely 
substantive appeal concerning the denial of an increased 
rating for a left knee disability.  Thus, the Board is 
without appellate jurisdiction to consider this issue.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2002).


ORDER

The claim of entitlement to an increased rating for 
chondromalacia patella of the left knee is dismissed.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



